Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 1 of 9
                Case: 19-12676 Date Filed: 03/19/2020 Page: 1 of 1

                                                                                                           AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                                                                                         Mar 19, 2020
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303
                                                                                                                 MIAMI
  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                          March 19, 2020

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 19-12676-AA
  Case Style: Robert Sarhan, et al v. H & H Investors, Inc.
  District Court Docket No: 1:19-cv-22588-DPG

  A copy of this letter, and the judgment form if noted above, but not a copy of the court's
  decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
  was previously forwarded to counsel and pro se parties on the date it was issued.

  The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
  was previously provided on the date of issuance.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Lois Tunstall
  Phone #: (404) 335-6191

  Enclosure(s)
                                                                      MDT-1 Letter Issuing Mandate
Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 2 of 9
                Case: 19-12676 Date Filed: 03/19/2020 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                           No. 19-12676
                                          ______________

                                      District Court Docket No.
                                        1:19-cv-22588-DPG

  ROBERT SARHAN,
  ANABELLA SOURY,
  a.k.a. Anabella Sarhan,

                                                     Plaintiffs - Appellants,

  versus

  H & H INVESTORS, INC.,
  a Florida Corporation,

                                               Defendant - Appellee.
                         __________________________________________

                         Appeal from the United States District Court for the
                                    Southern District of Florida
                         __________________________________________

                                            JUDGMENT

  It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
  entered as the judgment of this Court.

                                       Entered: January 09, 2020
                            For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Djuanna H. Clark




  ISSUED AS MANDATE 03/19/2020
Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 3 of 9
                Case: 19-12676 Date Filed:
                                     (1 of 7)
                                           01/09/2020 Page: 1 of 6


                                                              [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                   No. 19-12676
                               Non-Argument Calendar
                             ________________________

                        D.C. Docket No. 1:19-cv-22588-DPG



  ROBERT SARHAN,
  ANABELLA SOURY,
  a.k.a. Anabella Sarhan,

                                                              Plaintiffs-Appellants,

                                      versus

  H & H INVESTORS, INC.,
  a Florida Corporation,

                                                              Defendant-Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                  (January 9, 2020)

  Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

  PER CURIAM:
Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 4 of 9
                Case: 19-12676 Date Filed:
                                     (2 of 7)
                                           01/09/2020 Page: 2 of 6


         This should be a straightforward foreclosure case. Yet the appellants have

  done everything in their power to stay the case’s resolution. With this opinion, we

  put a stop to it.

         Appellants Robert Sarhan and Anabella Soury used to be married. During

  their marriage, they owned a tree farm in South Florida. They eventually divorced,

  and in the separation agreement, Soury divested any interest she had in the tree

  farm property.

         Sometime later, Sarhan grew late on his mortgage payments for the tree

  farm. So his lender, appellee H & H Investors, foreclosed on the property in

  Florida state court. Years of litigation followed, with the appellants raising a forest

  of frivolous claims to delay the foreclosure. Among these arguments were claims

  that the foreclosure judgment was void since Soury had not received a copy of the

  judgment or had a chance to raise her defenses in state court.

         The state courts of Florida rejected these contentions. Multiple judges

  considered and rejected Soury’s claim that she had an interest in the property. In

  fact, just a day before the appellants filed this case, a state court held that Soury

  had no interest in the property, that she had received adequate due process in state

  court, and that the foreclosure judgment was not void. That court also expressed

  frustration with the appellants’ repeated abuse of the legal system. Florida’s Third

  District Court of Appeal affirmed the trial court’s ruling.


                                              2
Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 5 of 9
                Case: 19-12676 Date Filed:
                                     (3 of 7)
                                           01/09/2020 Page: 3 of 6


        Having struck out in state court, the appellants set their sights on federal

  court. They filed multiple lawsuits in the Southern District of Florida, generally

  repeating their state court claims that the foreclosure judgment was void and that

  Soury received insufficient process. The first district court dismissed their claims

  for lack of subject matter jurisdiction. The second district court dismissed their

  claims as frivolous and under the Rooker-Feldman doctrine. The third district

  court (from which we hear this appeal) dismissed the claims for the same reasons

  as the second court in a paperless order.

        The appellants now appeal. H & H Investors has moved for sanctions

  against the appellants and their counsel for their frivolous conduct. On the merits,

  we affirm the district court under the Rooker-Feldman doctrine. And given the

  appellants’ (and their counsel’s) unabashed abuse of the legal system, we grant the

  motion for sanctions. The appellants and their counsel are to pay double costs and

  reasonable attorneys’ fees related to this appeal.

                                              I.

        We review de novo a district court’s finding that it lacks subject matter

  jurisdiction under the Rooker-Feldman doctrine. Casale v. Tillman, 558 F.3d

  1258, 1260 (11th Cir. 2009). We do the same when a court dismisses a case on its

  own motion without prejudice. See Am. United Life Ins. Co. v. Martinez, 480 F.3d

  1043, 1057 (11th Cir. 2007).


                                              3
Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 6 of 9
                Case: 19-12676 Date Filed:
                                     (4 of 7)
                                           01/09/2020 Page: 4 of 6


         The Rooker-Feldman doctrine holds that federal courts cannot review state

  court final judgments. Casale, 558 F.3d at 1260.1 The doctrine applies even to

  federal claims raised in state court. Id. It also applies to claims “inextricably

  intertwined” with a state court’s judgment. Id. A federal court claim is

  inextricably intertwined if it would “effectively nullify” the state court judgment or

  if it “succeeds only to the extent that the state court wrongly decided the issues.”

  Id. The doctrine does not apply, though, if the party lacked a “reasonable

  opportunity” to raise the “federal claim in state proceedings.” Id.

         Two district courts have held that the Rooker-Feldman doctrine bars the

  appellants’ claims. Both were right. The appellants’ federal claims are mere

  specters of those they have already lost in state court. There, the appellants urged

  that the foreclosure judgment was void because it was not served on Soury and

  because Soury did not receive adequate due process. Here, the appellants urge the

  same thing. The state court gave Soury ample time to raise these issues in that

  forum. See id. In fact, the state court rejected these claims on their merits, noting

  that Soury had no interest in the property and that she had received whatever

  process she was due in the foreclosure proceeding. Their federal claims here could

  succeed “only to the extent that the state court wrongly decided the issues.” See id.


  1
   The doctrine stems from the Supreme Court opinions defining its boundaries. See D.C. Court
  of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415–
  16 (1923).
                                                4
Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 7 of 9
                Case: 19-12676 Date Filed:
                                     (5 of 7)
                                           01/09/2020 Page: 5 of 6


  And since federal relief would “effectively nullify” the state court judgment, id.,

  the Rooker-Feldman doctrine bars the appellants’ claims. 2

                                                 II.

         We may award double costs and reasonable attorneys’ fees as a sanction

  against appellants (and counsel) who bring a frivolous appeal. See Fed. R. App. P.

  38; Taiyo Corp. v. Sheraton Savannah Corp., 49 F.3d 1514 (11th Cir. 1995)

  (holding that a party and its appellate counsel were “jointly and severally liable”

  for costs and fees under Rule 38). This is a frivolous appeal. As the district court

  told the appellants and their counsel, this case is a carbon copy of an earlier case

  filed in the Southern District of Florida. That earlier case made the appellants and

  their attorneys aware that their claims are barred under the Rooker-Feldman

  doctrine. Their appeal to us is simply a request for a second second opinion. And

  it’s just the latest in a line of frivolous arguments made to halt foreclosure in state

  and federal court. It seems these appellants won’t take no for an answer. So

  sanctions is the only answer we have left.




  2
    The appellants’ complaint also requests that we enjoin the state court in several ways. Though
  the district court did not address these claims, we note that this relief would violate the Anti-
  Injunction Act and that we see no applicable exception. 28 U.S.C. § 2283. So to the extent that
  these requests fall outside the Rooker-Feldman doctrine, we exercise our ability to affirm the
  district court on any grounds supported in the record. See Kernel Records Oy v. Mosley, 694
  F.3d 1294, 1309 (11th Cir. 2012).
                                                  5
Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 8 of 9
                Case: 19-12676 Date Filed:
                                     (6 of 7)
                                           01/09/2020 Page: 6 of 6


                                           III.

        The district court’s order dismissing the case without prejudice is

  AFFIRMED. The case is REMANDED to the district court for proceedings to

  determine costs and reasonable attorneys’ fees related to the appellants’ frivolous

  appeal. The appellants and their counsel shall be jointly and severally liable for

  double costs and reasonable attorneys’ fees related to this appeal under Fed. R.

  App. P. 38.




                                            6
Case 1:19-cv-22588-DPG Document 20 Entered on FLSD Docket 03/20/2020 Page 9 of 9
                Case: 19-12676 Date Filed:
                                     (7 of 7)
                                           01/09/2020 Page: 1 of 1


                                         UNITED STATES COURT OF APPEALS
                                            FOR THE ELEVENTH CIRCUIT

                                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                          56 Forsyth Street, N.W.
                                                          Atlanta, Georgia 30303


  David J. Smith                                                                                                 For rules and forms visit
  Clerk of Court                                                                                                 www.ca11.uscourts.gov


                                                        January 09, 2020

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 19-12676-AA
  Case Style: Robert Sarhan, et al v. H & H Investors, Inc.
  District Court Docket No: 1:19-cv-22588-DPG

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system,
  unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this
  day been entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing
  en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for
  rehearing or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules.
  Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and
  an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
  persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In
  addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for
  rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on
  the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for
  writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
  cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  Pursuant to Fed.R.App.P. 39, costs taxed against the appellants.

  Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the signature
  block below. For all other questions, please call T. L. Searcy, AA at (404) 335-6180.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Djuanna H. Clark
  Phone #: 404-335-6151

                                                                                      OPIN-1A Issuance of Opinion With Costs

  PS order enclosed.
